Citation Nr: 1521014	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the period prior to October 15, 2014, and in excess of 50 percent for the period on and after October 15, 2014, for the Veteran's undifferentiated-type schizophrenia.  


REPRESENTATION

Appellant represented by:	A. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1967 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied an increased disability evaluation for the Veteran's undifferentiated-type schizophrenia.  In April 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In February 2014, the Board remanded the Veteran's claim to the RO for additional action.  

In November 2014, the RO increased the evaluation for the Veteran's psychiatric disorder from 30 to 50 percent and effectuated the award as of October 15, 2014.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

Prior to and after October 15, 2014, the Veteran's undifferentiated-type schizophrenia has been shown to be manifested by occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood due to symptoms including a flattened affect; a depressed mood; disturbances of motivation and mood; chronic sleep impairment; impaired judgment; impaired abstract thinking; difficulty in understanding complex commands; persistent auditory and visual hallucinations and delusions; a persistent danger of hurting self and others; and Global Assessment of Functioning (GAF) scores of between 40 and 60.  



CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for the Veteran's undifferentiated-type schizophrenia for the period prior to and after October 15, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In the instant appeal, the Board grants a 100 percent schedular evaluation for the Veteran's undifferentiated-type schizophrenia.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been incorporated into the record.  At the hearing, the issue on appeal was clarified and potentially relevant additional evidence was identified so that the Veteran could submit such evidence in support of his claim.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103 (2014).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In a February 2015 Appeal to the Board (VA Form 9), the Veteran indicated he wanted an additional hearing before a Veterans Law Judge.  In addressing the Veteran's hearing request, the Board finds that the April 2013 Board hearing satisfied the Veteran's right to a hearing under 38 C.F.R. § 20.700(a) (2014).  Given both these facts and the favorable decision in the instant appeal, the Board finds that sufficient cause has not been shown that the Veteran should be afforded a second hearing.  See 38 C.F.R. § 20.717 (2014).  

II.  Evaluation 

The Veteran asserts that an evaluation in excess of 50 percent is warranted for his service-connected psychiatric disorder for all relevant periods as the disability significantly impairs his daily activities and his relationship with both his spouse and other family members.  

In February 1970, VA established service connection for latent schizophrenia and assigned a 50 percent pre-stabilization evaluation for the period from January 27, 1970, to January 31, 1971, and a 30 percent evaluation for the period on and after February 1, 1971, for that disability.  A March 1971 VA psychiatric evaluation states that the Veteran was diagnosed with an undifferentiated-type schizophrenic reaction in partial remission.  In April 1971, VA recharacterized the Veteran's service-connected psychiatric disorder as an undifferentiated-type schizophrenic reaction; assigned a 50 percent evaluation for that disability; and effectuated the award as of February 1, 1971.  An April 1972 VA psychiatric evaluation states that the Veteran's psychiatric disorder was in complete remission.  In May 1972, VA reduced the evaluation for the Veteran's psychiatric disability from 50 to 30 percent and effectuated the award as of August 1, 1972.  In May 2009, VA recharacterized the Veteran's psychiatric disorder as undifferentiated-type schizophrenia evaluated as 30 percent disabling.  In November 2014, the RO increased the evaluation for the Veteran's psychiatric disorder from 30 to 50 percent and effectuated the award as of October 15, 2014.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board observes that the Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  However, the provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the Court, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in August 2012.  Therefore, the pre-August 2014 version of the Schedule for Rating Disabilities is for application in the instant appeal.  

A 30 percent evaluation is warranted for undifferentiated-type schizophrenia which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9204.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

An August 2009 VA hospital summary reflects that the Veteran stated that he had "thoughts about hurting his wife" and was admitted to the hospital.  On mental status examination at admission, the Veteran exhibited a tired and depressed mood; a flat affect; vague audiological hallucinations of "someone saying his name;" logical, sequential, and goal-directed thought processes; thoughts "of harming his wife without frank homicidal ideation towards her;" and moderate impulse control, insight, and judgment.  The Veteran was diagnosed with an adjustment disorder with depressed mood.  GAF scores of 40 at admission and 60 at discharge were advanced.  

A November 2009 VA psychiatric treatment record states that the Veteran complained of "adjustment issues with the family" including conflicts between his wife and his daughter since he retired in September 2009.  The treating VA psychologist observed that the Veteran was emotionally stable; posed no danger to either himself or to others; and was adjusting to his recent retirement.  

At a December 2010 VA psychiatric examination, the Veteran complained of "hearing voices while he is in his bedroom" and his deceased nephew calling his name; a chronic low mood; anhedonia; amotivation; low energy; and anger outbursts.  He reported that he had recently retired after working as a painter for 36 years; recently moved to Memphis, Tennessee with his wife; and currently did "nothing."  The examiner observed that the Veteran was cooperative; neatly and appropriately dressed; and oriented to person, place, and time.  On mental status examination, the Veteran exhibited a dysphoric and "a bit irritable" mood; an affect congruent with mood; logical and goal-oriented thought processes; unremarkable thought processes; impaired judgment wherein he did "not understand outcome of behavior;" partial insight; below average intelligence; normal memory; sleep impairment; and no suicidal or homicidal ideation, hallucinations, or delusions.  The Veteran was diagnosed with undifferentiated schizophrenia.  A GAF score of 54 was advanced.   The examiner noted that the Veteran had retired due to his age.  She observed that "[h]e reports auditory hallucinations although it is unclear if they are genuinely psychotic in nature" and "when there are environmental stressors and/or [patient's] routine is disturbed, [patient] struggles to adapt."   

At the April 2013 Board hearing, the Veteran testified that he had sought admission to the hospital in 2009 due to his violet outbursts towards his spouse and his psychiatric disability had increased in severity since the December 2010 VA psychiatric evaluation.  He stated that he frequently heard voices including those of his two deceased nephews.  The Veteran's spouse testified that: the Veteran heard voices which were not there; occasionally spoke in a loud voice towards her; and the police had come to their house several times due to the Veteran's violent outbursts.  

At an April 2014 VA psychiatric examination, the Veteran complained of depression, anger, irritability, insomnia, difficulty concentrating and focusing, occasional crying spells, feelings of guilt, hopelessness and helplessness, and low energy and low motivation.  He reported that he was "prone to becoming verbally and physically aggressive with others when he gets angry."  The examiner observed that the Veteran was appropriately groomed and oriented to person, place, date, and situation.  On mental status examination, the Veteran exhibited anxiety; suspiciousness; a "tired" mood; a restricted affect; appropriate speech without tangentiality, circumstantiality, flight of ideas, or loosening of associations; linear and logical thought processes; intact insight and judgment; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; and no overt evidence of cognitive deficit or psychosis.  He reported that he "occasionally experiences" auditory hallucinations and visual hallucinations and denied current suicidal or homicidal ideation and paranoid feelings.  The Veteran was diagnosed with schizophrenia.  The examiner commented that the Veteran's schizophrenia was productive of "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

At an October 2014 VA psychiatric examination, the Veteran complained of hearing a voice in his sleep which impaired his rest; "seeing shadows from the corner of his eye;" and "2-3 weeks ago, he felt like something was on his arm, so he put his arm in the oven to 'get the thing off me.'"  He clarified that he "didn't see anything touching him but 'I felt it.'"  The Veteran reported that he had stopped taking his prescribed psychotropic medications and had not received any psychiatric treatment since 2013.  On mental status examination, the Veteran exhibited a flattened affect; a depressed mood; disturbances of motivation and mood; chronic sleep impairment; impaired judgment; impaired abstract thinking; difficulty in understanding complex commands; persistent delusions or hallucinations; and a persistent danger of hurting self or others.  The Veteran was diagnosed with undifferentiated schizophrenia.  A GAF score of 50 was advanced.  The examiner commented that the Veteran's psychiatric disability picture was productive of occupational and social impairment with reduced reliability and productivity.  

Prior to and after October 15, 2014, the Veteran's service-connected psychiatric disability has been shown to be productive of occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood due to symptoms including a flattened affect; a depressed mood; disturbances of motivation and mood; chronic sleep impairment; impaired judgment; impaired abstract thinking; difficulty in understanding complex commands; persistent auditory and visual hallucinations and delusions; a persistent danger of hurting himself and others; and GAF scores of between 40 and 60.  During the relevant time period, the Veteran was hospitalized due to his thoughts of harming his spouse; the police were repeatedly called to the Veteran's home due to his violent outbursts towards his spouse; and the Veteran reported experiencing persistent auditory and visual hallucinations and delusions which led him to dangerous behavior including putting his arm in an oven and to be generally a danger of himself and others.  

The Board finds that the Veteran's service-connected psychiatric disability picture most closely approximates the criteria for a 100 percent schedular evaluation under the provisions of Diagnostic Code 9204 for the periods both prior to and following October 15, 2014.  Upon application of the provisions of 38 C.F.R. §§ 4.7, the Board concludes that a 100 percent evaluation is warranted for the Veteran's undifferentiated-type schizophrenia.  38 C.F.R. § 4.130, Diagnostic Code 9204.   









ORDER

A 100 percent schedular evaluation for the Veteran's undifferentiated-type schizophrenia is granted subject to the law and regulations governing the award of monetary benefits.   



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


